United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                                                    March 15, 2005
                     FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                       Clerk


                           No. 03-20943
                         Summary Calendar



AMADO A. SOTO, ET AL.,

                                            Plaintiffs,

JUAN ENRIQUEZ,

                                            Plaintiff-Appellant,

                              versus

W. J. ESTELLE, Director, Texas Department of Corrections;
LESTER H. BEAIRD, Warden, Darrington Unit, Rosharon, TX;
CHARLES AVERY, JR.; H. H. COFFIELD, Former Chairman
of the Texas Board of Corrections; JAMES MARVIN WINDHAM,
Forman Chairman of the Texas Board of Corrections; RAYMOND
PROCUNIER, Former Chairman of the Texas Department of
Corrections; O. O. MCCOTTER, Former Director of the Texas
Department of Corrections; JAMES A. COLLINS, Director, Texas
Department of Criminal Justice, Institutional Division; ALAN
MITCHELL, Corrections Officer; JACK B. PURSLEY, Corrections
Officer; JAMES MICHAEL Wilson, Corrections Officer;
B. S. HARTNET; S. O. WOODS, Director of the Bureau of
Classification,

                                            Defendants-Appellees.


           Appeal from the United States District Court for
                    the Southern District of Texas
                      (USDC No. H-73-CV-900)
  _________________________________________________________
Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       The district court’s order dismissing the case was conditioned upon the parties

reaching a final settlement agreement, and it gave the parties 90 days to move for

reinstatement if a settlement agreement was not reached. Thus, the order was not a final,

appealable order for the purposes of 28 U.S.C. § 1291. See Otis v. City of Chicago, 29
F.3d 1159, 1167 (7th Cir. 1994); see also Berke v. Bloch, 242 F.3d 131, 135 (3d Cir.

2001). DISMISSED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                               2